DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-10, 17 and 19-20, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/08/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Michael Fainberg (Reg. No 50,441) on 2/10/2021.

The application has been amended as follows:
Claim 1.  (Currently Amended) A thin film transistor, comprising: a first conductive layer on a base substrate; a first insulation layer on a side of the first conductive layer facing away from the base substrate; a second conductive layer on a side of the first insulation layer facing away from the first conductive layer; and an active layer arranged on a side of the first insulation layer facing the first conductive layer, and/or a side of the first insulation layer facing the second conductive layer; wherein the first conductive layer comprises: a first gate line extending in a first direction, a first gate connected with the first gate line, a first data line extending in a second direction, a first source connected with the first data line, and a first drain; wherein the second direction is perpendicular to the first direction, and the first data line or the first gate line is arranged with a first broken zone at their intersection; the second conductive layer comprises: a second gate line extending in the first direction, a second gate connected with the second gate line, a second data line extending in the second direction, a second source 
Claim 2 (Cancelled).
Claim 15.  (Currently Amended) An array substrate, comprising a thin film transistor, wherein thin film transistor comprises: a first conductive layer on a base substrate; a first insulation layer on a side of the first conductive layer facing away from the base substrate; a second conductive layer on a side of the first insulation layer facing away from the first conductive layer; and an active layer arranged on a side of the first insulation layer facing the first conductive layer, and/or a side of the first insulation layer facing the second conductive layer;-5 - AFDOCS/23280016.1Application No.: 16/388927 Attorney Docket No.: 038835.00154 wherein the first conductive layer comprises: a first gate line extending in a first direction, a first gate connected with the first gate line, a first data line extending in a second direction, a first source connected with the first data line, and a first drain; wherein the second direction is perpendicular to the first direction, and the first data line or the first gate line is arranged with a first broken zone at their intersection; the second conductive layer comprises: a second gate line extending in the 
Claim 16 (Cancelled).

Allowable Subject Matter

Claims 1, 3-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the second data line or the second gate line is arranged with a second broken zone at their intersection, wherein orthographic projections of the second gate line, the as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the second data line or the second gate line is arranged with a second broken zone at their intersection, wherein orthographic projections of the second gate line, the second gate, the second data line, the second source, and the second drain of the second conductive layer onto the base substrate overlap respectively with orthographic projections of the first gate line, the first gate, the first data line, the first source, and the first drain of the first conductive layer onto the base substrate; and the first gate line is connected with the second gate line, the first data line is connected with the second data line, and the first drain is connected with the second drain, through via-holes”, with combination of remaining features, as recited in claim 15.

LI et al (US 2014/0220747 A1) discloses TFT-LCD substrate comprises a plurality of gate lines, a plurality of data lines, a plurality of pixel electrodes and a plurality of thin film transistors T1, which are formed on a substrate. On the whole substrate, the plurality of gate lines  and the plurality of data lines define a plurality of pixel regions (Fig [1-2], Para [0025]).

However, LI fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 15.

Claims 3-14 and 17-20 are allowed as those inherit the allowable subject matter from claims 1 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898